DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 07 September 2022.
Claims 1-17 are still pending; Claims 1, 5 and 12 have been amended.
Arguments directed to the rejection of Claims 1-17 have been received and acknowledged below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 5 and 12 all recite the new limitation, “the first front strut brace attached at opposite ends between the driver-side and passenger-side of a front hoop”.  This language is in direct opposition to the figures and to the specification.  It is apparent from the drawings the strut braces 180 run longitudinally in the vehicle and not side to side.  It is also apparent from the specification that the first front strut crossmember 172 is what runs laterally between driver and passenger sides of a hoop.  As such, the language is indefinite, and for the purpose of examination, it has been treated as reading that the crossmember is what runs laterally between the hoop portions.
Claims 2-4, 6-11 and 13-17 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (US 2018/0065465).
Regarding Claims 1 and 5, Ward discloses a passenger cabin between a front and rear chassis (see Fig. 2), a chassis strut support comprised of a first front strut brace 314 (see Fig. 38) for distributing loading on a front strut crossmember (310 plus rectangular bracket attached) by a first front strut 68 to at least a dash bar 302; the front strut crossmember 310 attached at opposite ends to driver/passenger sides of a front hoop (see Fig. 37; cross member stretches between sides of front hoop member 308), a second front strut brace 314 (see Fig. 38) for distributing loading on the front strut crossmember by a second front strut to at least the dash bar, and the first and second front struts coupled via the first front strut crossmember to the chassis (see Figs. 7 and 8) and further wherein the front strut braces 314 are disposed between the front strut crossmember and the dash bar.
Regarding Claims 2, 7 and 13, the strut braces 314 are mounted higher than the struts 68 (see Fig. 4).
Regarding Claims 3, 4, 8, 9, 14 and 15, see Fig. 38; strut braces 314 meets dash bar 302 at windshield brace 256 (see also Fig. 41).
Regarding Claim 6, the cabin, front chassis and rear chassis form a singular chassis structure to distribute loads.
Regarding Claims 10, 11, 16 and 17, the windshield braces 256 extend to a windshield cross member 250 reinforced with a center roof bar (see Fig. 40) which is an overhead spine.
Regarding Claim 12, Ward discloses a method comprised of configuring one or more front strut braces 314 to distribute loading on a front strut crossmember 310 by front struts 68 to at least a dash bar 302 comprising the chassis, the front strut crossmember attached at opposite ends to driver/passenger sides of a front hoop 308.

Response to Arguments
Applicant's arguments filed 07 September 2022 have been fully considered but they are not persuasive.	
Applicant merely argues that the added language to the independent claims does not appear in the prior art of record and therefore does not anticipate the new claim set.  As set out above in the rejections, the prior cited art of Ward does indeed disclose each and every new limitation.  Each new limitation has been mapped using figures and numbers in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612